FILED
                             NOT FOR PUBLICATION                             MAR 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORMA SILVA-GARCIA, a.k.a. Priya                 No. 08-71997
Chuwdry,
                                                 Agency No. A077-318-938
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Norma Silva-Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

        Silva-Garcia contends that Muslims are persecuted in Mexico and that she

has a well-founded fear of persecution due to her conversion to Islam, her marriage

to a Muslim, and her use of a head covering. Substantial evidence supports the

agency’s determination that Silva-Garcia failed to establish a well-founded fear of

persecution because she failed to establish an objective basis for fearing harm in

Mexico. See Cuadras v. INS, 910 F.2d 567, 571 (9th Cir. 1990); Wakkary v.

Holder, 558 F.3d 1049, 1060-62 (9th Cir. 2009) (record did not compel a finding

of a pattern or practice of persecution). Accordingly, we reject her asylum claim.

        Because Silva-Garcia failed to meet the lower standard of proof for asylum,

her claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at

1190.

        Finally, substantial evidence supports the agency’s denial of CAT relief

because Silva-Garcia failed to establish it is more likely than not she would be

tortured if removed to Mexico. See Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009).

        PETITION FOR REVIEW DENIED.


                                           2                                   08-71997